IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 435 EAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
SIMEON BOZIC,                            :
                                         :
                  Petitioner             :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of January, 2017, the Petition for Allowance of Appeal

is DENIED, and the Application to Withdraw as Counsel and for Remand is

DISMISSED.